
	

114 HR 171 IH: To repeal the Dodd-Frank Wall Street Reform and Consumer Protection Act.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 171
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Smith of Nebraska introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Agriculture, Energy and Commerce, the Judiciary, the Budget, Oversight and Government Reform, Ways and Means, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the Dodd-Frank Wall Street Reform and Consumer Protection Act.
	
	
		1.RepealThe Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) is repealed and
			 the provisions of law amended by such Act are revived or restored as if
			 such Act had not been enacted.
		
